        2:18-cv-02161-SEM-EIL # 53            Page 1 of 2                                            E-FILED
                                                                            Friday, 19 April, 2019 08:37:51 PM
                                                                                 Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

MARIA OFELIA HINOJOSA; FRANCISCO            )
HINOJOSA; MARIA DOLORES RODRIGUEZ,          )
individually and as next friend of D.R., F.R. and
                                            )
J.A.R.; GLORIA ANGELICA RODRIGUEZ;          )
DAVID RODRIGUEZ; YOLANDA SALAZAR;           )
ENRIQUE SALAZAR; ERNESTO                    )
BETANCOURT; BLANCA VALENCIA,                )
individually and as next friend of S.V. and Y.V.;
                                            )
and MARIA JOSE VALENCIA;                    )
                                            )
       Plaintiffs,                          )
                                            )
       vs.                                  )                         Case No. 2:18-cv-02161
                                            )
GOLDEN MEADOWS, LLC; J & S                  )
AGRICULTURE CREW, LLC; CENTRAL              )
ILLINOIS PRODUCTION, LLC; SONIA MUÑOZ, )
individually; and JUAN MUÑOZ, individually; )
                                            )
       Defendants.                          )

 CERTIFICATE OF SERVICE DEFENDANTS’ RESPONSES TO PLAINTIFFS’ FIRST
SET OF REQUESTS TO PRODUCE TO DEFENDANTS J & S AGRICULTURE CREW,
                 LLC, SONIA MUÑOZ AND JUAN MUÑOZ

       I hereby certify that on April 19, 2019, I presented the Defendants’, J & S
AGRICULTURE CREW, LLC; SONIA MUÑOZ, and JUAN MUÑOZ, Responses to the
Plaintiffs’ First Set of Requests to Produce to Defendants J & S Agriculture Crew, LLC, Sonia
Munoz and Juan Munoz via email (with mail to follow on April 22, 2018) to Counsel. I further
filed this Certificate of Service with the Clerk of the Court for filing and uploading to the
CM/ECF system, which will send notification of such filing to the following:


Lorna Geiler                   lgeiler@meyercapel.com
Lakshmi Ramakrishnan           lramakrishnan@trla.org
Yolanda Carillo                ycarrillo@lafchicago.org


                                                  1
2:18-cv-02161-SEM-EIL # 53   Page 2 of 2




                        s/ Matthew E. Peek
               Matthew E. Peek Bar Number: 6313706
                       Attorney for Plaintiff
                   Erwin, Martinkus & Cole, Ltd.
                    411 West University Avenue
                           P.O. Box 1098
                    Champaign IL 61824-1098
             PHONE (217) 351-4040 FAX (217)-351-4314
                   matthew.peek@erwinlaw.com




                                2
